DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted 6/3/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities: 
Re claim 1, in line 2, replace “polymer” with “a polymer”
Re claim 1, in line 4, replace “piezoelectric ceramic sheet” with “a piezoelectric ceramic sheet”.
Re claim 1, in line 4, replace “measured signal extraction unit” with “a measured signal extraction unit”.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the claim recites the limitation “the limiting groove” in line 4.  There is a lack of antecedent basis for this limitation in the claim. It is unclear whether this is referring to the limiting sleeve in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tu et al., CN 201945640 in view of Liu et al., “Space Charges and Initiation of Electrical Trees”. 
Regarding claim 1, Tu discloses an active probe for measuring space charge distribution of [a] polymer (Background; measuring space charge of polyethylene insulation material), the active probe comprising a case (Fig. 1; space charge testing device with upper and lower enclosure 3 and 10), a signal-extracting aluminum block (Fig. 2; metal shell 19 is aluminum), a glass block (Fig. 1-2; glass column 15), piezoelectric ceramic sheet (Fig. 1-2; piezoelectric sensor 14), an electric pulse transmission unit and measured signal extraction unit (Fig. 1; BNC socket base 1, SMA socket 16), an outer surface of the quartz glass block is adhered with a conductive material in contact with the case (Fig. 2; glass plated with metal film 15), an anode of the piezoelectric ceramic sheet is connected to the electric pulse transmission unit (Fig. 1-2; all components are inherently connected in space charge device), and a cathode of the piezoelectric ceramic sheet is connected to the conductive material on the outer surface of the glass block (Fig. 2; all components are inherently connected in space charge device) and the signal-extracting aluminum block is respectively connected with the glass block and the measured signal extraction unit (Fig. 1; metal shell 19 connected with glass column 15 and SMA socket 16).
Tu is silent in wherein the glass block is a quartz glass block. Liu is in the field of space charge measurement in insulators and teaches wherein a glass block can be a quartz glass block (Page 84; last paragraph;). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the quartz glass as taught by Liu into the glass block of Tu since the substitution would produce the predictable result of being insulative in the measurement system.
Regarding claim 2, Tu as modified disclose the active probe for measuring space charge distribution of polymer according to claim 1.  Tu discloses wherein the electric pulse transmission unit comprises a Bayonet Neill-Concelman (BNC) connector (Fig. 1; BNC socket base 1) and a brass backing column which are connected in sequence (upper ring 6 or pedestal 7 are made of brass and connected), the BNC connector is fixedly connected with the case (Fig. 1; ring 6, pedestal 7 is connected with enclosure 3), the brass backing column is connected to the piezoelectric ceramic sheet, and the brass backing column is matched with a connecting surface of the piezoelectric ceramic sheet (Fig. 1; all components are essentially connected in the space charging device).
Regarding claim 6, Tu discloses wherein the measured signal extraction unit comprises a subMinature Version A (SMA) connector, which is fixed on the case, and a signal extraction end of the SMA connector is connected to the signal-extracting aluminum block (Fig. 1; SMA socket 16).
Regarding claim 8, Tu discloses wherein an electric pulse transmitted by the electric pulse transmission unit is a high-speed periodic pulse voltage having voltage of 150 V, frequency of 100 Hz, and falling edge time of nanosecond (¶[0045]; voltage range of 0 to 50kV, frequency of 50 to 400Hz).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tu et al., CN 201945640 in view of Liu et al., “Space Charges and Initiation of Electrical Trees” in view of  Luo, CN 201707437
Regarding claim 10, Tu discloses attaching an electrode to one surface of the polymer sample and contacting a surface attached with the electrode with high voltage direct current (Fig. 1; conductive pad 8) and contacting the other surface of the polymer sample with the signal-extracting aluminum block, wherein the polymer sample has a smooth surface (Fig. 1; Background; sample 9 is a polymer).  Tu is silent in attaching an EVA electrode to one surface and contacting the surface attached with the EVA electrode. Luo teaches an EVA electrode and contacting a surface (Claim 1; EVA film on electrode).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Luo into Tu as modified for the benefit of protecting the electrode form environmental effects. 

Allowable Subject Matter
Claim 3-5, 7, 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, prior art does not disclose or suggest: “wherein a cylindrical cavity is formed inside the case, the brass backing column is placed in the cylindrical cavity, the active probe further comprises a limiting sleeve, an inner diameter of the limiting groove is matched with the brass backing column to limit a transverse movement of brass backing column, and an outer diameter of the limiting groove is matched with a radius of the cylindrical cavity, such that the limiting groove is fixed by the case, and a material of the limiting sleeve is an insulating material” in combination with all the limitations of claim 3. 
Regarding claim 4, prior art does not disclose or suggest: “wherein the electric pulse transmission unit further comprises an electric pulse pogo contact is placed between the BNC connector and the brass backing column, a fixed end of the electric pulse pogo contact is connected to the BNC connector, and a telescopic end of the electric pulse pogo contact is firmly contacted to the brass backing column through an elastic force” in combination with all the limitations of claim 4.
Regarding claim 5, prior art does not disclose or suggest: “wherein an annular groove is located at a bottom of case and is located in a connecting surface of the quartz glass block, the annular groove is located at an outer side of the piezoelectric ceramic sheet, and the annular groove is filled with soft metal, a thickness of the soft metal is larger than a depth of the annular groove” in combination with all the limitations of claim 5.
Regarding claim 7, prior art does not disclose or suggest: “wherein the measured signal extraction unit further comprises a signal pogo contact, a fixed end of the signal pogo contact is connected to the SMA connector, and a telescopic end of the signal pogo contact is firmly contacted to the signal-extracting aluminum block through an elastic force” in combination with all the limitations of claim 7.
Regarding claim 9, prior art does not disclose or suggest: “wherein the case comprises a top cover, a main sleeve and a movable telescopic sleeve, the top cover is fixedly connected with the electric pulse transmission unit, the signal-extracting aluminum block, the quartz glass block and the piezoelectric ceramic sheet are all fixed to the main body sleeve, the signal extraction unit is fixed by the movable telescopic sleeve, the top cover is connected to the main body sleeve, the movable telescopic sleeve is connected to an outer side of an end of the main sleeve provided with the signal-extracting aluminum block, and is movable along an outer surface of the main sleeve, such that one end of the movable telescopic sleeve and the other end of a connecting end of the signal-extracting aluminum block and the quartz glass block can be kept on a same plane” in combination with all the limitations of claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Johansson et al., US 6,236,218 discloses a method and device for space charge measurement in cables.
Mirebeau et al. US 20200150171 discloses a device and method for space charge detection in an insulation of a cable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEBA POTHEN/Examiner, Art Unit 2858